Case: 15-60885      Document: 00513760557         Page: 1    Date Filed: 11/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-60885                                  FILED
                                  Summary Calendar                        November 15, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
NOHEMY BLANCO-REYES,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 289 137


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       El Salvadoran national Nohemy Blanco-Reyes petitions for review of the
decision of the Board of Immigration Appeals (BIA) dismissing her appeal from
the Immigration Judge’s order denying her application for asylum and
withholding of removal. She argues that the BIA erred in determining that
she had not shown that she suffered past persecution or a well-founded fear of
future persecution on account of a protected ground. Blanco-Reyes renews her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60885    Document: 00513760557       Page: 2   Date Filed: 11/15/2016


                                 No. 15-60885

assertion that the threats and harassment she suffered at the hands of gangs
in El Salvador amounted to past persecution and that she fears for her life if
returned to that country due to the widespread presence of gangs and based on
her membership in a particular social group which she identifies, for the first
time, as young female students who have been repeatedly threatened by gangs.
      We review the BIA’s determination that an alien is not eligible for
asylum for substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005).   We lack jurisdiction to consider Blanco-Reyes’s newly raised,
unexhausted argument identifying her particular social group. See 8 U.S.C.
§ 1252(d)(1); Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
      Substantial evidence supports the BIA’s conclusion that the threats and
harassment Blanco-Reyes suffered were not sufficient to establish past
persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006).
Blanco-Reyes abandons by failing to brief any argument specifically
challenging the BIA’s determination that she had not demonstrated a
likelihood of future persecution on account of a protected ground given that her
fear of returning to her country was based on a fear of a general state of
lawlessness and violence. See Soadje v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003). Even had she briefed the argument, it would fail as Blanco’s testimony
that she feared returning to El Salvador because of high crime and gangs
provides substantial evidence supporting the BIA’s conclusion. See Majd v.
Gonzales, 446 F.3d 590, 595-96 (5th Cir. 2006).
      Because Blanco cannot meet the requirements for asylum, she cannot
meet the more stringent requirements for withholding of removal. See Eduard
v. Ashcroft, 379 F.3d 182, 187 n.2 (5th Cir. 2004). Accordingly, the petition for
review is DENIED.




                                       2